       Case 19-03047             Doc 23       Filed 04/23/20 Entered 04/23/20 14:10:58         Desc Notice of
                                                Defective Filing Page 1 of 1

                                            UNITED STATES BANKRUPTCY COURT
                                               Western District of North Carolina
                                                      Charlotte Division

                                                    Adversary No.: 19−03047




IN THE MATTER OF:
     VR King Construction, LLC                                      Case No.: 18−31635
         Debtor(s)                                                  Chapter: 7

Y2 Yoga Cotswold, LLC
    Plaintiff(s)

vs.

V. R. King Construction, LLC et al.
    Defendant(s)




                         NOTICE OF DEFECTIVE ENTRY OR FILING

NOTICE IS HEREBY GIVEN that the Motion to Extend filed in the above referenced case on 04/16/2020 as
document # 21 is defective for the reason(s) marked below:



         Motion does not comply with L.R. 9013 noticing requirements.



PLEASE TAKE NOTICE that this should be corrected immediately to allow for timely processing of the
case/proceeding.



Dated: April 23, 2020                                                            Steven T. Salata
                                                                                 Clerk of Court


Electronically filed and signed (4/23/20)
